Case 1:20-cv-06545-LAK Document 30-7 Filed 08/25/20 Page 1 of 6

EXHIBIT 7
Case 1:20-cv-06545-LAK Document 30-7 Filed 08/25/20 Page 2 of 6

NEW YORK STATE LIQUOR AUTHORITY
-SPECIAL FULL BOARD AGENDA
MEETING OF 08/07/2020
REFERRED FROM: COUNSEL'S OFFICE

2020-00929XX REASON FOR REFERRAL
REQUEST FOR DIRECTION

NEW YORK OP 1024379 PROPOSED EMERGENCY SUMMARY

THE CLOISTER EAST INC ORDER OF SUSPENSION
DBA: THE CLOISTER CAFE ©
238 EAST 9'4 STREET

NEW YORK, ‘NY 10003

The Members of the Authority at their special meeting held at the Zone 2 Albany Office

- on 08/07/2020 determined:

Associate General Counsel Margarita Marsico presenting for Counsel's Office
Emergency Summary Order of Suspension to be issued.

To be served immediately.

Voting was as follows:

1. CHAIRMAN VINCENT G. BRADLEY Voted: YES

2. COMMISSIONER GREELEY T. FORD Voted: YES
3. COMMISSIONER LILY M. FAN Voted: YES
Case 1:20-cv-06545-LAK Document 30-7 Filed 08/25/20 Page 3 of 6

NEWYORK | State Liquor
OPPORTUNITY. Authority

ANDREW WM. CUOMO ‘LILY M. FAN
Governor Commissioner
VINCENT G. BRADLEY . GREELEY FORD
Chairman t Commissioner

ORDER OF SUMMARY
SUSPENSION OF
LICENSE

‘License Serial #: New York OP 1024379
Licensee Name: The Cloister East Inc
Licensee DBA: The Cloister Cafe
Licensed Premises: 238 East 9" Street
New York, NY 10003

The Members of the Authority having convened on August 7, 2020 fora enectal Full Board meeting
to consider, among other items, a request from the Office of Counsel for a summary suspension of
the above referenced license; and

Based on the record at such meeling, the Members of the State RigMet Authority hereby make the
following findings:

1) That Executive Order 202.3 prohibited restaurants and bars from serving patrons
food or beverage on-premises and only permitted such businesses to serve food or beverage for
off-premises consumption;

2) That Executive Order No. 202.38 allows a restaurant or bar to serve patrons food or
beverage on-premises only in outdoor space, provided such restaurant or bar is in compliance with
Department of Health guidance promulgated for such activity;

3) That Executive Order No. 202.43 requires that all businesses engaging in the
sale/service of alcoholic beverages are required to inspect, monitor, and otherwise supervise the
area within 100 feet of the licensed premises to ensure that any consumption of food or beverage
comports with the applicable open container ordinances, and the social distancing and face
covering requirements set forth for such business or service in any applicable Executive Order,
regulation, ordinance, law, Department of Health guidance, and/or State Liquor Authority guidance:
if unable to comply, the serving business must discontinue such sale/service of alcoholic beverages
Case 1:20-cv-06545-LAK Document 30-7 Filed 08/25/20 Page 4 of 6

Summary Order of Suspension
Page 2 of 4

License Serial #: New York OP 1024379
Licensee Name: The Cloister East Inc
Licensee DBA: The Cloister Cafe
Licensed Premises: 238 East 9*" Street
New York, NY 10003

unless and until such Executive Orders, regulations, law, ordinances, Department of Health
guidance, and State Liquor Authority guidance can be fully observed;

4) That Executive Order No. 202.52 requires that all businesses that are licensed by
the State Liquor Authority for on premises service of alcoholic beverages, and which are required as
a license condition to make food available, shall serve alccholic beverages for on premises
consumption or for off premises consumption only if the service of such alcoholic beverage is
accompanied by the purchase of a food item by each individual that is being served an alcoholic
beverage, consistent with the food availability requirement of the license under the Alcoholic
Beverage Control Law;

5) That The Cloister East Inc (hereinafter referred to as “the licensee”) holds a license
for the sale of alcoholic beverages for on-premises consumption at the above-referenced premises;

6) That the Office of Counsel has offered evidence that, on August 7, 2020, patrons
were observed at the licensed premises, both inside the establishment and in a backyard area
where the licensee had created an enclosure with three walls and a fabric roof:

7) That the Office of Counsel has offered evidence that the patrons observed on
August 7, 2020 were consuming alcoholic beverages and mingling amongst each other;

8) That this evidence demonstrates that the licensee has violated one or more of the
above-referenced Executive Orders:

9) That the licensee's conduct creates a serious and continuing risk to the health,
safety and welfare of the public;

10) That, in order to protect the public health, safety and welfare, it is imperative that
emergency action be taken against the immediate and continuing danger resulting from the
licensee's conduct;

11) | That a summary suspension, pursuant to subdivision 3 of section 401 of the State
Administrative Procedure Act, of the licensee’s On Premises Liquor License issued for the licensed
premises is the most practical and viable means of protecting the public health, safety, and welfare
available to the State Liquor Authority; and

12) That, weighing the public versus the private interest in the suspension of this license,
the licensee's interest in the continued enjoyment of the license privilege is far outweighed by the
immediate danger existing to the public health, safety, and welfare presented by the licensee's
conduct.

Based on the foregoing findings, it is hereby
Case 1:20-cv-06545-LAK Document 30-7 Filed 08/25/20 Page 5 of 6

Summary Order of Suspension
Page 3 of 4

License Serial #: New York OP 1024379
Licensee Name: The Cloister East Inc
Licensee DBA: The Cloister Cafe
Licensed Premises: 238 East 9" Street

New York, NY 10003

ORDERED that the above referenced alcoholic beverage license issued to The Cloister East Incis
hereby SUSPENDED until such time as this Order is lifted, or until a final Order becomes effective
in connection with the disciplinary proceeding directed herein to be commenced by the State Liquor
Authority; and it is further

ORDERED that the licensee, its agents, servants and employees are prohibited from trafficking in
alcoholic beverages until the ORDER is lifted, or until a final ORDER becomes effective in
connection with the disciplinary proceeding commenced herewith; and it is further

ORDERED that said licensee surrender said license forthwith to the State Liquor Authority or its
duly authorized representative, upon commencement of this said period of suspension; and it is
further

ORDERED that failure by the licensee to comply with the terms of this order shall result in the
cancellation or revocation of the said license in accordance with the provisions of the Alcoholic
Beverage Control Law: and it is further

ORDERED that the State Liquor Authority's Office of Counsel prompily institute a disciplinary
proceeding with respect to the licensee's conduct resulting in this summary suspension.

 

This matter was heard and determined by the Members of the Authority at a Special Full
Board meeting held on August 7, 2020 before Chairman Vincent Bradley, Commissioner Lily Fan
and Commissioner Greeley Ford.

Dated: 8/7/20

 

SUL) 5
Thomas J. Donohue
Secretary to the Authority

THIS ORDER OF SUSPENSION MUST BE PUBLICLY DISPLAYED IN THE FOLLOWING
MANNER:

If there be a door opening from the street into the licensed premises and a window facing
the street upon which such door opens, such order shall be displayed in such window so
that it may be readily seen from the street. If the licensed premises are otherwise located, ©
such order shall be affixed to the door of the entrance to the premises.
Case 1:20-cv-06545-LAK Document 30-7 Filed 08/25/20 Page 6 of 6

Summary Order of Suspension
Page 4 of 4

License Serial #: New York OP 1024379
Licensee Name: . The Cloister East Inc
Licensee DBA: The Cloister Cafe
Licensed Premises: 238 East 9" Street
New York, NY 10003

THIS SUSPENSION ORDER MUST NOT BE REMOVED FROM THE WINDOW DURING THE
ABOVE PERIOD OF THIS SUSPENSION.

Please take notice that any person who shall sell any alcoholic beverage during the
suspension period shall be guilty of a misdemeanor and upon conviction thereof shall be
punished by a fine of not more than $200 or by imprisonment in a county jail or
penitentiary for a term of not more than six months or both. (Section 130 of the Alcoholic
Beverage Controi Law).
